BARNES, Presiding Judge,
concurring fully and specially.
Although I concur fully in the majority’s analysis and judgment, I also concur specially to emphasize that the appellants did not request the Clerk of the State Court of Chatham County to transmit a complete transcript of the jury trial. Without the complete transcript, a reversal of the judgment is impossible because there is no way to determine whether the jury charges were appropriately tailored to the evidence or to assess the issue of harm.